Exhibit99.11 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of February25, 2008 by and between SXC Health Solutions Corp., a corporation organized under the laws of Yukon Territory, Canada (“Parent”), New Mountain Partners, L.P., a Delaware limited partnership (“New Mountain Partners”), and New Mountain Affiliated Investors, L.P., a Delaware limited partnership (together with New Mountain Partners, the “Stockholders”). RECITALS WHEREAS, Parent, SXC Health Solutions, Inc., a Texas corporation and a wholly-owned subsidiary of Parent (“U.S. Corp.”), Comet Merger Corporation, a newly-formed Delaware corporation wholly-owned by U.S. Corp. and an indirect wholly-owned subsidiary of Parent (“Merger Sub”), and National Medical Health Card Systems, Inc., a Delaware corporation (the “Company”), are entering into an Agreement and Plan of Merger, dated as of February25, 2008 (as amended, supplemented, restated or otherwise modified from time to time, the “Merger Agreement”; capitalized terms used but not defined herein shall have the meanings set forth in the Merger Agreement) pursuant to which, among other things, Merger Sub will commence an exchange offer (the “Offer”) to acquire all of the outstanding shares of common stock, par value $0.001 per share, of the Company (“Company Common Stock”), and following the consummation of the Offer (or, subject to the certain conditions, in lieu thereof, Merger Sub will merge with and into the Company (the “Merger”) and each outstanding share of Company Common Stock and each outstanding share, if any, of the Company’s SeriesA 7% Convertible Preferred Stock, par value $0.10 per share (“Company Convertible Preferred Stock”, and together with the Company Common Stock, “Company Stock”), will be converted into the right to receive the merger consideration specified in the Merger Agreement; WHEREAS, as of the date of the Merger Agreement, the Stockholders are the record and beneficial owners, in the aggregate, of 6,956,522 outstanding shares of the Company Convertible Preferred Stock; WHEREAS, pursuant to the Merger Agreement (and subject to the terms and conditions thereof), upon consummation of the Offer or the Merger, as the case may be, the Stockholders will receive shares of common stock of Parent (the “Parent Common Stock”); WHEREAS, concurrently with the execution of the Merger Agreement and as a condition to the willingness of Parent to enter into the Merger Agreement, the Stockholders are entering into Stockholder Agreements (the “Stockholder Agreements”); and WHEREAS, in consideration of the Stockholders’ willingness to enter into the Stockholder Agreements, Parent and the Stockholders agreed to enter into this Agreement; NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Definitions. Unless otherwise provided in this Agreement, capitalized terms used herein shall have the following meanings: “Agreement” has the meaning set forth in the preamble to this Agreement. “Commission” means the Securities and Exchange Commission. “Company” has the meaning set forth in the Recitals. “Company Common Stock” has the meaning set forth in the Recitals. “Company Convertible Preferred Stock” has the meaning set forth in the Recitals. “Company Stock” has the meaning set forth in the Recitals. “Demand Registration” has the meaning set forth in Section2.1. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Merger” has the meaning set forth in the Recitals. “Merger Agreement” has the meaning set forth in the Recitals. “Merger Sub” has the meaning set forth in the Recitals. “Offer” has the meaning set forth in the Recitals. “Parent” has the meaning set forth in the preamble to this Agreement. “Parent Common Stock” has the meaning set forth in the Recitals. “Person” means any individual, corporation, association, limited liability company, partnership, trust or estate, unincorporated organization, joint venture, a government or any agency or political subdivision thereof, or any other entity of whatever nature. “Piggyback Registration” has the meaning set forth in Section3.1. “Qualified Holders” means the holders of a majority of the Registrable Securities then outstanding. “Registrable Securities” means (a)the Shares and (b)any shares of Parent Common Stock issued or issuable with respect to any of the Shares by way of a stock dividend or stock split or in connection with a combination of shares, recapitalization, merger, consolidation or other reorganization. As to any particular Registrable Securities, such securities shall cease to be Registrable Securities when (i)they have been distributed to the public pursuant to an offering registered under the Securities Act or (ii)they have been sold to the public through a broker, dealer or market maker in compliance with Rule144 under the Securities Act (or any similar rule then in force). 2 “Securities Act” means the Securities Act of 1933, as amended. “Shares” means the shares of Parent Common Stock to be issued to the Stockholders pursuant to the Offer or the Merger, as the case may be, in accordance with the Merger Agreement. “Stockholders” has the meaning set forth in the preamble to this Agreement. “Stockholder Agreements” has the meaning set forth in the Recitals. “Suspension Period” has the meaning set forth in Section5.2. “Trigger Event” means the one-time occurrence of either of the following: (i) the average daily trading volume ofParent Common Stock, in any 10 consecutive trading days occurring at any time from and after the first anniversary of the Operative Date (as defined in the Stockholder Agreement) and prior to the 18-month anniversary of the Operative Date, being less than 100,000 shares in the aggregate on the Toronto Stock Exchange and all exchanges in the United States on which Parent Common Stock is then traded, or (ii)the average daily trading volume ofParent Common Stock, in any 20 trading days in any three-month period occurring at any time from and after the nine-month anniversary of the Operative Date and prior to the 18-month anniversary of the Operative Date, being less than 100,000 shares in the aggregate on all such exchanges. “U.S. Corp” has the meaning set forth in the Recitals. “Violation” has the meaning set forth in Section7.1. 2.Demand Registration. 2.1 Request for Registration. At any time after the first anniversary of the date of this Agreement, if a Trigger Event has occurred, for a period that is 180days following the later of (i)the first anniversary of the Operative Date and (ii)the occurrence of such Trigger Event, the Qualified Holders may, subject to Sections2.2 and 2.4, request registration under the Securities Act of the Registrable Securities (a “Demand Registration”). The request for a Demand Registration shall specify the number of Registrable Securities requested to be registered and the intended method of distribution; provided, however, that Parent shall not be obligated to effect a Demand Registration unless the Qualified Holders request that Parent register Registrable Securities representing in the aggregate at least 5% of the outstanding Parent Common Stock. Within ten days after receipt of any such request, Parent shall give written notice of such requested registration to all other holders of Registrable Securities and, subject to Section2.3, shall include as part of such Demand Registration all Registrable Securities with respect to which Parent has received written requests for inclusion therein within 15days after the receipt of Parent’s notice by such holders. 2.2 Limitations on Demand Registration. A registration requested pursuant to this Agreement shall be deemed to have been effected for purposes of
